DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (DE 202015106360) in view of Hecht (USPG 20010041089), Pantzar et al. (US 5971670, hereinafter ‘Pantzar’) and Takagi et al. (USPG 20190168312, hereinafter ‘Takagi’).
Regarding claim 1, Seifermann discloses a T-shaped tool in which a body 1 having a cutting edge, and a cylindrical shank 2 are connected in a T-shape in a side view (e.g. Fig. 3c). The shank has an external thread 21 and the tool body has an internal thread 14 for engagement with the external thread, whereby the shank and the tool body are connected by engaging the external thread with the internal thread. An aperture extends through the tool body at a central portion thereof, and the internal thread is formed on the inner circumferential surface of the aperture (see Fig. 1c). Seifermann does not disclose the thread(s) being tapered, explicitly disclose the shank being formed of carbide and the body being formed of steel or the shank and tool body not abutting.
Hecht discloses a similar tool arrangement, in which the male threaded member is made of cemented carbide, and the female threaded member is made of steel (Paragraph [0062]). It would have been obvious to one having ordinary skill in the art at the time of filing to form the male and female threaded members of Seifermann (in this 
Pantzar also discloses a detachable tool head, wherein the external and complementary internal threads are formed in a tapered thread arrangement to allow for faster attachment and detachment (Col. 2, Lines 44-47). It would have been obvious to one having ordinary skill in the art at the time of filing to form the male and female threads of the modified tool of Seifermann in view of Hecht to be tapered, as taught by Pantzar, to allow for faster engagement and disengagement of the tool head and shank. None of Seifermann, Hecht or Pantzar disclose the shank and tool body not abutting on a proximal surface of the tool body.
Takagi discloses a similar tool body/shank securing means, wherein a deformable spacer 50 is provided between a proximal surface of the tool body 40 and the shank, in order to provide a more secure joint that does not allow the two pieces to separate as easily (Paragraphs [0009 – 0011]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Seifermann, Hecht and Pantzar by incorporating a spacer between the tool body and shank, as taught by Takagi, in order to more securely join the two pieces together and prevent inadvertent separation during machining.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (DE 202015106360) in view of Hecht (USPG 20010041089), Pantzar et al. (US 5971670) and Takagi et al. (USPG 20190168312) as applied to claim 1 above, and further in view of Stjernstedt (USPG 20150330434)
Regarding claim 3, none of Seifermann, Hecht, Pantzar or Takagi disclose a recess and detent as claimed.
Stjernstedt discloses a similar two-piece tool, wherein a recess 9 is formed in an outer periphery of a tip surface of the shank. A detent 13 is provided which prevents rotation of the two pieces when installed. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a detent and recess between the tool head and shank, as taught by Stjernstedt, to prevent accidental relative rotation of the two during machining.
Stjernstedt discloses the invention having all of the additional structural limitations as set forth above with respect to claim 3, and specifically discloses a device whose components members could have been made by welding, in a state in which the shank and the tool body are fastened, the tip surface of the tool body being in the vicinity of the recess, whereby molten metal flows into the recess.  However, if applicant does not agree that Stjernstedt anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as welding a detent to one of the tool head or shank, to create a member with reduced manufacturing steps to achieve a concise article. Furthermore, “welding, in a state in which the shank and the tool body are fastened, the tip surface of the tool body being in the vicinity of the recess, whereby molten metal flows into the recess” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner 
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses the maximum outer diameter of the tapered external thread being equal to the outer diameter of the shank. Jonsson et al. (WO 2006033616) is an example of another type of threaded tool head/shank connection, but although Jonsson does not disclose the standard shoulder surface abutment of these types of connections, the tapered external thread 37 does not have a maximum diameter equal to the outer diameter of the male attachment portion at portion 35 (note, the male/female threaded sections are reversed in this example, but this arrangement is considered to be the most relevant to claim 2).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonsson et al. (WO 2006033616) and Liu (USPG 20160332241) disclose elements of, or similar to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722